Citation Nr: 9905666	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  92-55 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
wrist and hand as a result of surgical treatment by the 
Department of Veterans Affairs in July 1989.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  

This appeal arises from a rating decision in December 1990 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In February 1992, the Board of Veterans' Appeals (Board) 
remanded this case by letter to the RO pursuant to a 
Department-wide stay of consideration of claims under 
38 U.S.C.A. § 1151.  In February 1997, the Board remanded the 
case to the RO for further development of the evidence.  The 
case was most recently returned to the Board in December 
1998.


FINDING OF FACT

The preponderance of the evidence demonstrates that VA carpal 
tunnel surgery in July 1989 did not result in any additional 
disability of the veteran's right wrist or hand.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right wrist and hand as a result 
of VA surgical treatment in July 1989 is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
hand and wrist is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

The veteran contends that, since VA carpal tunnel release 
surgery in 1989, he has had numbness and decreased grip 
strength in the right hand. 

Title 38, United States Code, Section 1151, provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability, by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  

However, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result or were intended to result from the 
treatment.  38 C.F.R. § 3.358(c)(3).  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he suffered 
additional disability as a result of VA surgical treatment in 
July 1989. 

In July 1989, the veteran was admitted to a VA medical center 
for treatment of drooping eyelids, which were interfering 
with his vision.  He also complained of intense pain in his 
right wrist, especially at night.  On examination of the 
extremities, there was no atrophy or wasting in the hands, 
bilaterally.  Impressions included right carpal tunnel 
syndrome.  The veteran underwent a right carpal tunnel 
release.  In August 1989 at an occupational therapy service, 
he was instructed in exercises for his right hand.  In late 
August 1989 improvement of function of the right hand and 
wrist was noted.  In October 1989 the veteran was discharged 
from the occupational therapy clinic after he failed to 
appear for follow-up appointments.

In July 1990 the veteran asserted a claim for compensation 
for a right hand disorder.  He stated that: before VA surgery 
in July 1989 for a "pinched nerve," he had full use of the 
right hand and no problem with his grip; since the surgery, 
he had lost grip strength in the right hand and couldn't hold 
onto anything; he could not extend the fingers of the right 
hand; the ring and middle fingers were bent downward; at 
times, he would close his right hand and need to use his left 
hand to open it; he was right-handed, and he had had 
difficulty writing since the operation.  

VA X-rays of both hands and the right wrist in September 1990 
showed degenerative arthritis.  At a VA orthopedic 
examination in September 1990, the veteran stated that right 
hand symptoms had begun about 6 to 8 months before the VA 
surgery in 1989; since the surgery, he had lost feeling in 
the right hand, which had decreased strength and mobility.  

On examination, the right wrist was about 1 centimeter larger 
than the left wrist; there was some tenderness on the ulnar 
volar surface.  Tinel's sign was negative.  There was full 
range of motion at the right wrist, with good strength of 
dorsiflexion and volar flexion.  There were definite 
arthritic changes in the metacarpal heads and in the proximal 
interphalangeal joints of both hands, with symmetrical 
deformities and some restriction of motion of the middle and 
fifth fingers and proximal interphalangeal joints.  The 
veteran could grasp completely and well with the left hand, 
but the digits of the right hand were about 2.5 centimeters 
from the palm.  He had good apposition of the right thumb to 
the second digit, but lacked some elevation of the thumb 
itself.  He could approximate the right thumb to the fifth 
digit, but could not bring the tip of the thumb down into the 
palm.  The diagnosis was postoperative residuals of right 
hand surgery, symptomatic.

At a VA neurological examination in September 1990, the 
veteran stated that he had right hand symptoms for six months 
prior to VA surgery.  His complaints included:  Inability to 
straighten the fingers of the right hand; inability to hold 
an object for more than a few minutes; numbness of the ring 
and fifth fingers; and aching pain over the palm off and on.  
On examination, there was marked diminution to pinprick and 
light touch in the 4th and 5th fingers of the right hand in 
the ulnar distribution; there was marked limitation of 
flexion and extension of the right hand compared to the left; 
he could approximate the right thumb to the fifth finger; 
flexion and extension of the right wrist were normal; radial 
and ulnar deviation at the right wrist was normal.  The 
diagnosis was postoperative carpal tunnel release, right 
hand.  

In his substantive appeal received in August 1991, the 
veteran stated that since VA surgery his right hand was not 
of much use; he had lost all feeling in the middle two 
fingers; he thought that the operation had caused those 
problems.

VA X-rays in May 1996 showed degenerative arthritic changes 
of the right hand and wrist.  At a VA orthopedic examination 
in May 1996, the veteran complained of no feeling in his 
right hand; he dropped things; once, he dropped hot coffee on 
himself.  He stated that: he had hurt his right wrist in 
service in 1945; and, since VA carpal tunnel surgery in July 
1989, he did not have much of a grip with his right hand.

On examination, there was no tenderness, effusion or crepitus 
of the hands.  Grip strength was 5/5, bilaterally.  The 
strength of each finger pushing and pulling against 
resistance was 5/5, except that the 2nd and 3rd fingers of 
the right hand had 4/5 strength.  He had full abduction of 
the fingers, but was unable to bring fingers 3, 4, and 5 to 
the first finger, and complained of cramping in both hands.  
There was a 2-inch gap between the 1st and 5th finger of the 
right hand.  Range of motion of the right wrist was 
restricted.  Sensation to pinprick was decreased in the right 
wrist, hand and fingers, although there was some sensation in 
the middle phalanx of the right third finger.  Diagnoses 
included:  Carpal tunnel syndrome, right hand/wrist; carpal 
tunnel surgery on the right hand/wrist in 1989 with residual 
neuropathy and decreased rating of motion; degenerative joint 
disease of the right wrist; and degenerative joint disease of 
the right 2nd and 3rd fingers. 

At a VA neurological examination in May 1996, the veteran 
complained of numbness in the palm of the right hand since a 
carpal tunnel release in 1989, which would come and go; 
occasionally, but not persistently, his right hand grip was 
weak.  On examination, there was slight small muscle atrophy 
in the right hand; there was diminished sensation to pinprick 
of the right hand in the median and ulnar nerve 
distributions; motor power of the right hand was 4/5, 
compared to the left; the veteran could approximate the right 
thumb to the little finger.  The diagnosis was carpal tunnel 
release procedure, by history, with secondary small muscle 
atrophy and sensory deficits of the right hand.  

In a February 1997 decision, the Board found that it was 
necessary to clarify the findings of the VA physician who 
examined the veteran in May 1996, and the Board remanded the 
case to the RO for such clarification or, in the event that 
the examiner who conducted the 1996 examinations was 
unavailable, another examination.  As the physician who 
examined the veteran in 1996 had died, another examination 
was performed.

A VA peripheral nerves examination report in October 1997 
indicates that the examining physician reviewed each and 
every page of the veteran's claims file.  In his report, he 
exhaustively recounted the veteran's medical history as it 
related to his right upper extremity.  He conducted a 
comprehensive neurological examination.  The examiner found 
that the veteran's peripheral nerve disorder was part of 
diffuse radiculopathy involving C 6-7-8 and T-1, with residue 
of a mononeuropathy of probable compressive type affecting 
the right median nerve.  The examiner also found that is was 
most likely that the condition was the result of incomplete 
decompression in 1989 or recurrent fibrosis entrapping the 
nerve.  He stated that the veteran's functional disturbance 
of the right hand, dropping objects and having difficulty 
retrieving them, appeared to be the result of a sensory 
disorder, which recovered only incompletely at the time of 
the operation.  He also stated that, when a preoperative 
examination indicates maintained loss of function, rather 
than intermittent loss of function, the probability of 
complete reversal of the signs and symptoms is very low.

The diagnoses at the October 1997 examination included: 
residual mononeuropathy of the right median nerve, probably 
secondary to fibrosis, recurrent, at the outlet of the carpal 
tunnel into the palm; sensory neuropathy, diffuse, of 
undetermined origin, possibly related to diabetes mellitus; 
diffuse degenerative osteoarthritis; and Bertolloti's 
syndrome (asymmetric sacralization of L-5, forming an 
articulation on the side.)

The examiner offered his opinion that: VA carpal tunnel 
surgery in July 1989 did not cause an injury to the right 
hand or wrist, but rather effectively decompressed the median 
nerve; the only residual of that surgery was a scar, which 
was inevitable and which in no way interfered with the 
function of the right hand or wrist; since the surgery in 
1989, there had been additional fibrosis around the nerve, 
resulting in the current findings, including weakness of the 
first lumbrical muscle and a Phalen phenomenon; and 
degenerative arthritis has caused loss of function of the 
right hand, and was not the result of medical treatment or 
medical error.

Upon careful consideration of all of the evidence of record, 
the Board finds that, although there was some ambiguity in 
the diagnoses rendered by the VA physician who examined the 
veteran in May 1996, the report of the VA peripheral nerves 
examination in October 1997 clarified the medical issues and 
clearly established that the veteran's complaints of right 
hand and wrist weakness and loss of grip strength are not 
related to VA surgery in July 1989, but rather are related to 
other causes.  The Board finds that the surgical scar was a 
necessary consequence of surgery and is not compensable.  The 
preponderance of the evidence is thus against the veteran's 
claim under 38 U.S.C.A. § 1151, and entitlement to 
compensation under that statute is not established.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right wrist and hand as a result 
of surgical treatment by the Department of Veterans Affairs 
in July 1989 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

